AMENDMENT NO. 3

TO THE

EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST OF

SOUTHWEST GEORGIA FINANCIAL CORPORATION

(As Amended and Restated Effective as of January 1, 2009)

 

THIS AMENDMENT is made as of this 25 day of September, 2013, by SOUTHWEST
GEORGIA FINANCIAL CORPORATION, a holding company organized under the laws of the
State of Georgia (the “Company”) and SOUTHWEST GEORGIA BANK, a state banking
association, as trustee (the “Trustee”); effective as set forth herein.

 

W I T N E S S E T H:

WHEREAS, the Company maintains the Employee Stock Ownership Plan and Trust of
Southwest Georgia Financial Corporation, as last amended and restated effective
January 1, 2009, and as subsequently amended from time to time (the “Plan”), for
the benefit of its eligible employees and their beneficiaries; and

WHEREAS, pursuant to Article IX of the Plan, the Company has the authority to
amend the Plan in whole or in part at any time; and

 

WHEREAS, the Plan was submitted on October 21, 2009 to the Internal Revenue
Service (the “IRS”) for a determination on its status as a qualified plan under
Section 401(a) of the Internal Revenue Code of 1986, as amended (the “Code”);
and

 

WHEREAS, the IRS has requested certain amendments to the Plan in connection with
its review of the application for a determination on the Plan’s status under
Section 401(a) of the Code; and

 

WHEREAS, the Company desires to amend the Plan as requested by the Internal
Revenue Service.

 

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2009, as
follows:

1.

Article IV of the Plan is hereby amended by adding the following new Section 4.7
to the end:

 

4.7 Code Section 1042 Transactions - Notwithstanding anything to the contrary
contained herein, the provisions of this Section 4.7 shall apply if the Plan
acquires Employer Stock in a sale to which Code Section 1042 applies. In such
event, no allocation of “Code Section 1042 Assets” shall be made, directly or
indirectly, under the Plan or any other plan which is qualified under Code
Section 401(a) and which is maintained by the Employer, to any “Disqualified
Participant” for the “Applicable Period.” For purposes of this Section 4.7:

 

(a) “Code Section 1042 Assets” shall mean assets of the Plan attributable to (or
allocable in lieu of) shares of Employer Stock acquired in a sale to which Code
Section1042 applies.

(b) “Disqualified Participant” shall mean:

(i) the seller of such Employer Stock;

(ii) any individual who is related (within the meaning of Code §267(b)) to such
seller; or

(iii) any person who owns (after application of Code Section 318(a), as applied
without regard to the employee trust exception of Code Section 318(a)(2)(B)(i)),
more than twenty-five percent (25%) of the outstanding portion of (1) any class
of, or (2) the total value of, stock of the Company or any member of its
controlled group of corporations (within the meaning of Code §409(l)(4)).

(c) “Applicable Period” shall mean:

(i) with respect to the individuals described in clauses (b)(i) and (b)(ii)
hereof, the period beginning on the date of such sale and ending on the later of
(1) the date which is ten (10) years after the date of such sale, or (2) the
date of the allocation under the Plan that is attributable to the final payment
on any loan, the proceeds of which are used to acquire such Employer Stock;

(ii) with respect to an individual described in clause (b)(iii) hereof who met
the requirements of such clause at any time during the one year period ending on
the date of such sale, all periods during which the Plan is in existence; and

(iii) with respect to an individual described in clause (b)(iii) hereof (but not
in clause (c)(ii) hereof) who meets the requirements of such clause on a date as
of which Code §1042 Assets are allocated, the date of such allocation.

2.

Subsection 8.6(d) of the Plan is hereby amended by deleting the first paragraph
of the subsection in its entirety and inserting in lieu thereof the following:

 

(d) Borrowing - To borrow or raise money for the purpose of the Plan in such
amount, and upon such terms and conditions, including entering into purchase
money transactions, as the ESOP Committee appointed by the Board may direct and
the Trustee shall determine appropriate; and for any sum so borrowed, to issue
its promissory note as Trustee, and to secure the repayment thereof by pledging
all or any part of the Trust Fund. A loan shall be used primarily for the
benefit of Plan Participants and their Beneficiaries. No person lending money to
the Trustee shall be bound to see to the application of the money lent or to
inquire into the validity, expediency or propriety of any such borrowing. Any
borrowing by the Trustee to purchase Employer Stock shall provide for the
following special provisions:

3.

Subsection 8.6(d)(vi) of the Plan is hereby amended by deleting the subsection
in its entirety and inserting in lieu thereof the following:

 

(vi) the loan must be for, a specific term, and not payable on demand, and the
interest rate on the loan must not be in excess of a reasonable rate and the
proceeds of any such loan shall be used within a reasonable period of time after
the making of the loan to acquire Employer Stock or to repay other such loans;
and

4.

Section 8.6 of the Plan is hereby amended by adding the following new paragraph
to the end of the section:

 

The interest and principal payments made with respect to any loan by the Plan
during a Plan Year shall not exceed the excess of (1) the sum of the
contributions made for such Plan Year and all prior Plan Years (together with
any earnings on such contributions); over (2) the interest and principal
payments previously made with respect to all loans in all prior Plan Years. Such
contributions and earnings shall be accounted for separately by the ESOP
Committee until the loan is repaid.

 

5.

Section 10.3 of the Plan is hereby deleted in its entirety and inserting in lieu
thereof the following:

 

10.3 RESERVED.

 

6.

Section 11.4 of the Plan is hereby deleted in its entirety and inserting in lieu
thereof the following:

11.4 RESERVED.

 

7.

Section 12.4(b)(ii)(1) of the Plan is hereby amended by deleting the subsection
in its entirety and inserting in lieu thereof the following:

 

(1) Distributions During Year Ending on the Determination Date - The amounts of
account balances of an Employee as of the determination date shall be increased
by the distributions made with respect to the Employee under the Plan and any
plan aggregated with the Plan under Code Section 416(g)(2) during the 1-year
period ending on the determination date. The preceding sentence shall also apply
to distributions under a terminated plan which, had it not been terminated,
would have been aggregated with the Plan under Code Section 416(g)(2)(A)(i). In
the case of a distribution made for a reason other than severance from
employment, death, or disability, this provision shall be applied by
substituting “5-year period” for “1-year period.”

8.

This Amendment No. 3 to the Plan shall be effective as of the date set forth
above. Except as hereby modified, the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, the Company has caused this Amendment No. 3 to be executed
by its duly authorized corporate officers, and the Trustee has executed same and
thereby accepted the foregoing as of the effective date hereof.

 

COMPANY:

SOUTHWEST GEORGIA FINANCIAL CORPORATION

 

By: /s/ DeWitt Drew

 

Title: President and CEO

 

 

 

 

TRUSTEE:

SOUTHWEST GEORGIA BANK

 

By: /s/ Richard E. Holland

 

Title: Vice President and Trust Officer

 

